OPINION — AG — ** STATE BOARD OF COSMETOLOGY — LICENSE — RENEW **  IF THE PERIOD OF THREE YEARS HAD NOT ELAPSED FROM THE TIME A PERSON RETIRED FROM "THE PRACTICE OF COSMETIC ART" UNDER THE PROVISIONS OF SAID 59 Ohio St. 198.16 [59-198.16], SAID PERSON IS NOT ELIGIBLE TO RENEW HER "CERTIFICATE OF REGISTRATION" OR LICENSE, UPON MAKING APPLICATION THEREFOR AND COMPLY WITH THE PROVISIONS OF 59 Ohio St. 198.16 [59-198.16] (ACTIVE PRACTICE, REGISTRATION) CITE: 59 Ohio St. 199.7 [59-199.7], 59 Ohio St. 199.10 [59-199.10] (MAINARD KENNERLY)